Citation Nr: 1219575	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative residuals of prostate cancer, rated as 20 percent disabling prior to August 4, 2006, as 40 percent disabling from August 4, 2006, to April 13, 2008, and as 60 percent disabling from April 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied a compensable rating for the service-connected residuals of prostate cancer.

During the course of the appeal the originating agency issued rating decisions increasing the disability evaluation to 20 percent prior to April 14, 2008, to 40 percent disabling from August 4, 2006, to April 13, 2008, and to 60 percent from April 14, 2008.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2006.  A transcript of the hearing is associated with the claims file.

In November 2008 the Board issued a decision that denied the Veteran's claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In January 2010 the Court issued an Order granting a joint motion of the parties (Joint Motion) to vacate the Board's decision and to remand the claim to the Board.  Subsequently, in April 2011, the Board remanded the claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Throughout the period of this claim, the postoperative residuals of prostate cancer have predominantly been manifested by voiding dysfunction.

2.  During the period of this claim prior to August 4, 2006, the postoperative residuals of prostate cancer were not manifest by a daytime voiding interval between one and two hours, awakening to void three to four times per night, or the need to wear absorbent materials which must be changed two or more times per day.

3.  During the period of this claim from August 4, 2006, to May 9, 2007, the postoperative residuals of prostate cancer were manifest by awakening to void five or more times per night.

4.  During the period of this claim beginning May 10, 2007, the postoperative residuals of prostate cancer have required the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for the postoperative residuals of prostate cancer during the period of this claim prior to August 4, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 (2011).


2.  The criteria for a disability rating higher than 40 percent for the postoperative residuals of prostate cancer during the period of this claim from August 4, 2006, to May 9, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 (2011).

3.  The criteria for a disability rating of 60 percent, but no higher, for the postoperative residuals of prostate cancer during the period of this claim beginning May 10, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the noticed required under the VCAA, to include notice concerning the disability-rating and effective-date elements of his claim, by letter mailed in April 2008.  This letter informed the Veteran that he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  It included information on how VA determines the disability rating by use of the rating schedule and provided examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain), to include treatment records, Social Security determinations, statements from employers concerning the impact of the disability on the veteran's employment, and statements from persons concerning their observations of how the disability has affected the veteran.  This letter and a December 2004 letter also informed the Veteran of the assistance that VA would provide to obtain evidence on his behalf.  

Although adequate notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record reflects that service treatment records and pertinent VA and private medical records have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations.

The Board notes that the Veteran has claimed to have undergone radiation treatment in 2007.  Indeed, a May 2007 letter from H.G.M., III, M.D., reflects that the Veteran was receiving radiation to the pelvis and prostate bed.  In April 2011, the Appeals Management Center (AMC) sent the Veteran a letter asking for information regarding his medical treatment in 2007.  A VA form 21-4142 was included with the letter, and the Veteran was informed that with his authorization, VA would obtain his private treatment records.  No response from the Veteran has been received.

The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the AMC asked the Veteran for authorization to obtain the referenced 2007 treatment records and the Veteran did not respond, the Board finds that the duty to assist has been fulfilled.

Neither the Veteran nor his representative has identified any further outstanding evidence, to include medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record reflects that the Veteran was diagnosed with prostate cancer in 1994 and underwent a radical retropubic prostatectomy in October of 1994.  He was granted service connection for the residuals of prostate cancer in a January 2003 rating decision, which also rated the disability as noncompensably disabling under Diagnostic Code 7527.  The veteran's current claim for an increased rating was received in November 2004.  During the pendency of the claim, the rating for the disability was increased to 20 percent from the date of receipt of the claim in November 2004, to 40 percent disabling from August 4, 2006, to April 13, 2008, and finally to 60 percent disabling from April 14, 2008.

The Veteran's service connected prostate disability is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7527.  Pursuant to Diagnostic Code 7527, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  

The Board notes that the disability could also be rated under Diagnostic Code 7528, which provides that if there has been no local reoccurrence of metastasis of a malignant tumor of the genitourinary system, the residuals should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction, including continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day, is evaluated as 20 percent disabling.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is evaluated as 40 percent disabling.  Lastly, voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is evaluated as 60 percent disabling.

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  

Under 38 C.F.R. § 4.115a, urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management is evaluated as 10 percent disabling.  Urinary tract infection that is recurrent and symptomatic, requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, is assigned an evaluation of 30 percent.

Under 38 C.F.R. § 4.115a, renal dysfunction warrants a 60 percent disability evaluation if there is constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  A 30 percent disability evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A non-compensable disability evaluation is assigned for albumin and casts with history of acute nephritis; or for hypertension that is non-compensable under diagnostic code 7101.

The medical evidence on file and the Veteran's statements show that the Veteran's service-connected prostate disability is predominantly manifested by urinary frequency, leakage, and incontinence, rather than urinary tract infections or renal dysfunction.  The medical evidence of record indicates that the Veteran's renal dysfunction is due to non-service connected kidney disease (see VA outpatient records, May 2011 VA examination report).

In a statement from the Veteran received in December 2004, he noted that he experienced nocturia four times during the evenings and he had difficulty traveling long distances due to his urgency to void.

The Veteran was afforded a VA examination in May 2005.  He reported that during the daytime he urinates on an hourly basis and in the evening he experienced nocturia three to four times.  He occasionally was incontinent of urine, specifically if he stood up too quickly from a seated position.  He reported some daytime urgency and noted that he had to manage his daytime affairs around his urinary pattern.  He denied the use of a diaper or device.  

A private medical record dated August 4, 2006, from T.L.V., MD, indicates that the Veteran had been under his care for prostate cancer and resultant problems.  He noted that the Veteran experienced nocturia six times and frequent incontinence and he required a diaper.  He did not indicate how often the Veteran had to change the diaper.

At the September 2006 hearing before the undersigned, the Veteran testified that he experienced urinary urgency and on average did not make it to the bathroom on time two or three times a week.

A letter dated May 10, 2007, from H.G.M., III, MD, reflects that the Veteran was receiving adjuvant/salvage radiation to the pelvis and prostate bed.

On April 14, 2008, the Veteran was again afforded a VA examination.  During the examination the Veteran reported that he required the use of absorbent material and noted that he changed his pad four to six times a day.  He also stated that he was required to change his pad again during the evening.  

The Board finds that the criteria for a rating higher than 20 percent during the period prior to August 4, 2006, have not been met.  As set forth above, none of the evidence for this period shows that the Veteran required the use of absorbent materials which must be changed two or more times per day.  Additionally, none of the evidence for this period shows that the Veteran's voiding interval was less than one hour.  Therefore, a higher rating during this time frame is not warranted.  

However, the August 4, 2006, record from T.L.V., MD, indicates that the Veteran experienced nocturia six times.  That record also indicates that the Veteran required a diaper.  None of the evidence prior to May 10, 2007, reflects that the Veteran required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Therefore, a rating in excess of 40 percent is not warranted for the time period from August 4, 2006, to May 9, 2007.

In the January 2010 joint remand, the parties noted that the RO had previously granted an increased staged rating of 60 percent from April 14, 2008, because on that date the Veteran reported to a VA medical examiner that he had increased voiding dysfunction after radiation therapy in June 2007 and now had to change his absorbent pads four to six times per day.  The Joint Motion asserted that VA must consider whether the Veteran's statement shows entitlement to the higher rating from June 2007 per his report to the examiner.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

The Board additionally notes that the Veteran is competent to describe the need to change absorbent materials because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements concerning his increased need to change pads since undergoing radiation therapy have been consistent and credible.

The May 10, 2007 letter from H.G.M., III, MD, provides the earliest evidence during the course of the appeal that the Veteran underwent radiation treatment.  As noted above, the AMC attempted to obtain further evidence documenting the Veteran's radiation treatment, and the Veteran did not provide the necessary authorization for the AMC to do so.  As such, extending every reasonable doubt to the Veteran, the medical and lay evidence indicates that the Veteran had to wear absorbent materials which must be changed more than four times per day starting May 10, 2007-the first day during the time period on appeal that the evidence shows that the Veteran underwent radiation therapy.  The Board additionally notes that a 60 percent rating is the maximum rating authorized for voiding dysfunction.  

The Board has considered whether there is any other schedular basis for granting a higher rating for any portion of the period on appeal but has found none.  In particular, the Board has considered whether a 100 percent rating is warranted under Diagnostic Code 7528 on the basis of local recurrence of the prostate cancer with radiation treatment.  In this regard the Board notes that the May 2007 letter from the Veteran's physician indicates that a rise in the Veteran's PSA likely represented local recurrence of the prostate cancer and that the recurrence was being treated with radiation therapy.  The information provided in this report is incomplete and inadequate to rate the Veteran's prostate cancer.  As discussed above, the Veteran failed to cooperate with VA's efforts to obtain the actual treatment records which would have provided the information required for rating purposes.  Therefore, the Board has determined that a higher rating under Diagnostic Code 7528 is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is no in order.

Finally, the Board must consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447   (2009).  In this case, the Veteran has not asserted his service-connected postoperative residuals of prostate cancer render him unemployable and there is no other indication in the record that it renders him unemployable; accordingly, Rice is not applicable.


ORDER

The Board having determined that the postoperative residuals of prostate cancer, warrant a 20 percent rating prior to August 4, 2006, a 40 percent rating from August 4, 2006, to May 9, 2007, and a 60 percent rating from May 10, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


